DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
112 Rejection
Based on the newly added limitation, the examiner is still unclear as to how the processing unit monitors environmental data from bearings.  See the rejection below.  
Art rejection
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. Miyasaka et al., Sahara et al., Mahmoud et al., Tonami (6,768,706), Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) and Long et al. failing to the processing unit configured to monitor.  The newly relied upon reference Murray is being relied upon for the newly recited and argued limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8 and 9, the limitation “using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the plurality of bearings to extract further information about relationships between types or environments of usage versus rates of change of the remaining useful life, the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the plurality of bearings are not in use, and during transportation of the plurality of bearings to gather the environmental data such that a complete history log of the plurality of bearings is created.” is unclear.  As best understood by the examiner, the environmental data is monitored data from the bearings during manufacture, after manufacture, before use, and during transportation.  However, the examiner is unclear as to how a processor monitors “environmental data” during these times?  What is the environmental data from the bearings during specific usage times?  How is it environmental?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (2008/0234964) in view of Sahara et al. (2008/0033695) and Mahmoud et al. (2010/0073163), further in view of Tonami (6,768,706), Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS), Mylaraswamy et al. (2011/0118905), Long et al. (2005/0143956) and Murray (2012/0239716).

	With respect to claim 9, Miyasak et al. teaches in Fig. 10 a data processing monitoring system (80/90) for processing data obtained from a single sensor (62) on a bearing in a condition monitoring system (Fig. 10) arranged to provide a vibration enveloped or an acoustic emission time waveform para. [0219], the data processing system (80/90) comprising: a processing unit (82) communicatively coupled over a wireless communication network [0229] to the single sensor (72) of the condition monitoring system (Fig. 10) and arranged to obtain an acoustic emission envelope time waveform (para. 0219) from the single sensor (72): filter the acoustic 
	Miyasak et al. remains silent regarding filtering by subtracting a rolling median filtered signal or by using a non-linear energy operator algorithm to filter other carpet noise based on a nature of the vibration enveloped or the acoustic emission envelope time waveform and counting how many transient events cross a plurality of predetermined thresholds to produce a count, counting a rate at which the transient events cross the plurality of predetermined threshold levels within the vibration enveloped, determining a periodicity of repletion of the transient events by the processing unit, and the count and the rate being transmitted by the processing unit, wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, wherein the transient events are correlated to component anomalies to evaluate and monitor a condition of the bearing, using binary signal data to determine a remaining useful life measurement of the a plurality of bearings using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the plurality of bearings, from a time of manufacturing of the at least one bearing to a current time, is created; using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the plurality of bearings to extract further information about relationships between types or environments of usage versus rates of change of the remaining useful life, the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the 
	Sahara teaches a similar filtering process that includes subtracting a rolling median filtered signal (via 105a) based on a nature of an acoustic emission envelope time waveform.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing unit and filtering process of Miyasak et al. to include the rolling average (i.e. moving) filtering technique because Sahara teaches such filtering removes small abnormalities within the signal, thereby preventing erroneously determined faults [0027].
	Miyasak et al. as modified by Sahara remain silent regarding counting how many transient events cross the thresholds to produce a count, counting a rate at which the transient events cross the plurality of predetermined threshold levels within the vibration enveloped, determining a periodicity of repletion of the transient events by the processing unit, and the count and the rate being transmitted by the processing unit, wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, wherein the transient events are correlated to component anomalies to evaluate and monitor a condition of the bearing, using binary signal data to determine a remaining useful life measurement of a plurality of bearings using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the plurality of bearings, from a time of manufacturing of the at least one bearing to a current time, is 
Mahmoud et al. teaches a similar signal analysis that includes counting [0139] how many transient events cross a threshold (V) to produce a count (as seen in Fig. 2), counting a rate (i.e. a number of level crossing in a defined block) at which the transient events cross the predetermined threshold level (V) within the signal (Fig. 2), determining a periodicity of repletion (i.e. a number of crossings within a block becoming greater than an event threshold [0140] of the transient events by a processing unit, and the count and the rate being transmitted by the processing unit [0008], wherein the transient events (i.e. [0139] as counted when V crosses a threshold) are correlated (insofar as how “correlated” has been structurally defined) to component anomalies (i.e. a disturbance indicating a level crossing for an element) to evaluate and monitor a condition of an element (i.e. tracking an number of threshold crossing indicating an event).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the system of Miyasak et al. to include the signal processing system of Mahmoud et al. because Mahmoud et al. such processing allows a system to distinguish noise from actual events [0008], thereby improving the processing of Gebski et al, 
Miyasak et al. as modified remains silent regarding there being a plurality of thresholds wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value and using binary signal data to determine a remaining useful life measurement of a plurality of bearings using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the plurality of bearings, from a time of manufacturing of the at least one bearing to a current time, is created and using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the plurality of bearings to extract further information about relationships between types or environments of usage versus rates of change of the remaining useful life, the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the plurality of bearings are not in use, and during transportation of the plurality of bearings to gather the environmental data such that a complete history log of the plurality of bearings is created..
Tonami teaches a similar system that includes a plurality of thresholds for count values (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further Mahmoud et al. to include the plurality of threshold references of 
	Miyasak et al. as modified by Sahara et al., Mahmoud et al. (2010/0073163), and Tonami remains silent regarding a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, and using binary signal data to determine a remaining useful life measurement of the at least one bearing using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the at least one bearing, from a time of manufacturing of the at least one bearing to a current time, is created: using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the plurality of bearings to extract further information about relationships between types or environments of usage versus rates of change of the remaining useful life, , the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the plurality of bearings are not in use, and during transportation of the plurality of bearings to gather the environmental data such that a complete history log of the plurality of bearings is created.
	Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) teaches a binary signal (i.e. a signal having a 0 or 1) is created and designated as a first value (for example 1) for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Miyasak et al. such that a binary signal is created and coded according to crossing and counting events taught by the combination because such a modification allows for collected data from sensors to be coded (pg. 351) and processed, thereby allowing the logic to be implemented on automatic test equipment (abstract) that receive such data.	
Miyasak et al. as modified remains silent regarding using binary signal data to determine a remaining useful life measurement of a plurality of bearings using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the plurality of bearings, from a time of manufacturing of the at least one bearing to a current time, is created: using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the plurality of bearings to extract further information about relationships between types or environments of usage versus rates of change of the remaining useful life, the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the plurality of bearings are not in use, and during transportation of the plurality of bearings to gather the environmental data such that a complete history log of the plurality of bearings is created.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Miyasaka such that the binary data created in the prior art of Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) is used to determine a RUL and stored as a history for that bearing as taught by Mylaraswamy because Mylaraswamy teaches by using the binary data, the system of Miyasaka will be able to identify, diagnose and forecast events that might lead to failures in complex systems [0001], thereby increasing the versatility of Miyasak et al when determining failure will occur.
	Miyasak et al. as modified remains silent regarding using the remaining useful life measurement of the plurality of bearings in combination with environmental data for each of the 
	Long et al teaches using a remaining useful life measurement of a plurality of devices (pumps) in combination with environmental data for each of the plurality of devices to extract further information about relationships between types or environments (i.e. pumps and their operation within an exceeded temperature environment) of usage versus rates of change of the remaining useful life (as para. [0210] discloses using critical life data of an apparatus in combination with a time of operation of the apparatus in which a temperature exceeds a critical temperature to determined that device’s rate of change with respect to a remaining life span).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Miyasak et al. to include the analytical steps as taught by Long et al. because Long et al. teaches such a modification improves the remaining life calculations for a system by taking into account different operations in difference environments of that system [0077-0078].
	Miyasak et al. as modified remains silent regarding the processing unit being configured to monitor the plurality of bearings during the manufacture thereof, after the manufacture and before the use of the plurality of bearings, during use of the plurality of bearings, during a period when the plurality of bearings are not in use, and during transportation of the plurality of 
	Murry teaches a similar processing unit (110/126) that is configured to monitor a plurality of bearings (102/108) during the manufacture thereof [0022], after the manufacture and before the use of the plurality of bearings [0022], during use of the plurality of bearings [0009][0022], during a period when the plurality of bearings are not in use (during shipping), and during transportation of the plurality of bearings (i.e. during shipping [0053]) to gather the environmental data (i.e. loads, temperature, forces acting thereon) such that a complete history log of the plurality of bearings is created (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing unit of Miyasak et al.  to include the control logic of Murray such that environmental data is collected during specific uses of the bearings such that a comprehensive view of a bearings history and usage is determined to allow an end-user to be notified of relevant facts including the moment [0011], at which it is advisable to replace or refurbish the rolling-element bearing, so as to improve the service of the end user [0016]. 
The method steps of claim 1 are performed during the operation of the rejected system of claim 9.
With respect to claim 8, Miyasak et al. teaches a computer product in para. [0009] comprising a computer program (i.e. signal processing steps) containing computer program code arranged to cause a modified computer or a processor para. [009] to execute the steps performed in the operation of the rejected structure of claim 1.



With respect to claim 11, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches the modified data processing monitoring system wherein the modified filtering of the acoustic emission envelope time waveform (at step 604 as modified by Sahara et al.) produces a filtered time waveform, and wherein the modified processing unit (of Miyasak et al.) is arranged to carry out on the filtered time waveform the counting of how many of the transient events (via the counting logic of Mahmoud et al.).
The method steps of claim 3 are performed during the operation of the rejected system of claim 11.

With respect to claim 12, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches the data processing monitoring system further comprising a transmission unit [0192] to transmit feature and a display feature (detected anomoly) to display the count (via a computer display of Miyasak et al.) of the acoustic emission envelope time waveform.
The method steps of claim 4 are performed during the operation of the rejected system of claim 12.


The method steps of claim 6 are performed during the operation of the rejected system of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakatani et al. (2003/0030565) which teaches receiving the signal classifies and files the detection data on the basis of the identification information included in the signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853